 8:19-cv-00123-RGK-PRSE Doc # 11 Filed: 05/29/20 Page 1 of 2 - Page ID # 192



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ERIC M. ROBINSON,

                   Plaintiff,                              8:19CV123

      vs.
                                               MEMORANDUM AND ORDER
BRAD    JOHNSON,      WILLIAM
MCGLOTHLIN, SHELBY NELSON,
GEORGITTA     SHAW,     JAMIE
CARTWRIGHT, and MIKE MUELLER,

                   Defendants.


      This matter is before the court on its own motion. On April 16, 2020, t he
court conducted an initial review of Plaintiff Eric M. Robin son’s (“Robinson”)
Complaint and determined that it failed to state a claim upon which relief m ay be
granted. (Filing No. 8.) The court gave Robinson u ntil May 18, 2020, t o file an
amended complaint and to update his address with the court as the court had
received notice that he was no longer incarcerated at the Lancaster County
Department of Corrections. On May 11, 2020, Robinson gave notice of his current
address in one of his other pending cases (see filing no. 27, Case No. 8:19CV43),
but has not taken any action in the pending case.

      Out of an abundance of caution, the court will direct the clerk of the court t o
update Robinson’s address on the docket sheet to the same address he provided in
8:19CV43 and provide him with a copy of the court’s previous Memorandum an d
Order on initial review. Robinson shall have 30 days to file an amended complaint
in accordance with the court’s April 16, 2020 Memorandum and Order. Failure t o
do so will result in dismissal of this matter without prejudice an d wit hout fu rther
notice.
 8:19-cv-00123-RGK-PRSE Doc # 11 Filed: 05/29/20 Page 2 of 2 - Page ID # 193



      IT IS THEREFORE ORDERED that:

       1.     Plaintiff shall have until June 29, 2020, to file an amended complaint
in accordance with the court’s April 16, 2020 Memorandum and Order (filin g n o.
8). Failure to file an amended complaint within the time specified by the court will
result in the court dismissing this case without further notice to Plaintiff.

      2.     The clerk of the court is directed to update Plaintiff’s address t o t he
address provided by Plaintiff in Case No. 8:19CV43. The clerk of the court is
further directed to send a copy of the court’s April 16, 2020 Mem orandum an d
Order (filing no. 8) to the updated address.

      3.     The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: June 29, 2020: ch eck for am ended
complaint.

      Dated this 29th day of May, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
